Per Curiam.

This assignment contains nothing which cieates an interest in the creditors, either directly or as cestui que trusts. The object discernible in all parts of the inst.rnment is, to indemnify the defendants for their engagements on behalf of the assignors. There are no words of trust for the creditors, nor are they parties to the instrument.
We have no doubt, that if the ground taken by the plaintiff as to the construction of the contract were correct, the form of the action is right. Goodwin et al. v. Gilbert et al. 9 Mass. R. 510.

Nonsuit made absolute.